Title: To George Washington from Richard Peters, 6 February 1777
From: Peters, Richard
To: Washington, George



Sir,
War Office Baltimore Feby 6th 1777.

The Board of War had deliver’d to them a sett of recruiting Instructions given by your Excellency to Colonel Hartley, in which they perceive an Oversight, whereof they have directed me to inform you, that the mistake may proceed no further. There is no distinction held up to the Recruits, between those who inlist for three years, and those who engage during the War. In the hurry in which your Excellency must be engaged, you have overlooked the difference, which is, that those only have Land who engage during the War. The Board are confident you will excuse their pointing out this Error, and have it rectified in future. I have the honor to be with the greatest Respect Your very obedient & most humble servant

Richard Peters Secy

